Citation Nr: 0024523	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  93-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private medical treatment 
received from October 19, 1990, to January 3, 1991.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran reportedly had active military service from 
November 1976 to November 1979, and from November 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 decision of the 
Department of Veterans Affairs (VA), Medical Administration 
Service (MAS), at the VA Medical Center (VAMC) in Waco, 
Texas, which denied a claim by the veteran seeking 
entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private medical treatment 
received from October 19, 1990, to January 3, 1991.


REMAND

The veteran contends that he is entitled to payment or 
reimbursement of unauthorized medical expenses associated 
with private medical treatment received from October 19, 
1990, to January 3, 1991.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

Prior to a determination of a claim on the merits, VA has a 
duty to insure that the veteran is provided full due process.  
38 C.F.R. § 3.103  (1999).  One due process protection is 
that of notice.  This includes issuance of a Statement of the 
Case which provides a summary of the evidence relating to the 
issue on appeal, 38 C.F.R. § 19.29  (1999), and the issuance 
of a Supplemental Statement of the Case when additional 
pertinent evidence is received after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued.  38 C.F.R. § 19.31  (1999).

In specific regard to evidence received by the agency of 
original jurisdiction prior to transfer of the claims file to 
the Board, VA regulations require review and disposition of 
that evidence by that agency and issuance of a Supplemental 
Statement of the Case to the veteran, unless the additional 
evidence is duplicative of previously submitted evidence.  
38 C.F.R. § 19.37  (1999).

Here, the claims file shows that this case was remanded by 
the Board in April 1996 for additional evidentiary 
development.  Specifically, the Board requested that the 
originating agency obtain additional VA medical records 
pertaining to the veteran and to associate them with the 
claims file.  Those records were obtained and reviewed.  A 
Supplemental Statement of the Case was issued in May 1996, 
notifying the veteran of the records obtained and reviewed.

However, the claims file shows that a medical opinion by VA 
Chief of Compensation and Pension in Temple, Texas, was added 
to the claims file in January 1998.  It relates to the issue 
of payment or reimbursement of unauthorized medical expenses 
associated with the veteran's private medical treatment and 
is not duplicative of other evidence in the claims file.  
Nevertheless, the claims file indicates no review of that 
opinion by the agency of original jurisdiction, nor issuance 
of a Supplemental Statement of the Case notifying the veteran 
of that additional piece of evidence.

In light of the above, a remand of this case is necessary to 
insure the veteran of full procedural due process.  38 C.F.R. 
§§ 19.31, 19.37  (1999); see also 38 C.F.R. § 19.9  (1999) 
("If further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case back to the agency of original jurisdiction.") 
(emphasis added).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The VA Medical Administration 
Service, at the VAMC in Waco, Texas, 
should review the January 1998 VA medical 
opinion, and its prior decision on the 
issue of entitlement to payment or 
reimbursement of unauthorized medical 
expenses associated with private medical 
treatment received from October 19, 1990, 
to January 3, 1991, to determine if any 
change is warranted in its prior 
decision.

2.  If any part of the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to ensure the 
veteran full due process.  He needs to take no action until 
so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



